Appeals by defendants from a judgment and order of the Supreme Court, Schoharie County. The 'responsibility of defendants-appellants for plaintiff’s injuries seems to us to present a fair issue of fact. We regard the verdict, as reduced from $50,000 to $40,000 by the court to fit within the demand of the complaint, as still excessive. The jury could have found that plaintiff sustained a simple fracture of the kneecap about one inch long; an incomplete fracture of the left wrist and a herniated cervical disc. The neurosurgeon testified that the herniation of the disc has healed leaving a deviation of the sixth cervical nerve root. Plaintiff, in the words of the neurosurgeon, has “tremulousness of the right hand’’ and “diminished sensation over the right thumb”. A general practitioner added the opinion that plaintiff is totally disabled, but we would regard a finding to this effect as against the weight of the evidence in the light of the more guarded views of the specialist in this field. Judgment and order reversed, on the law and the facts, on the ground the verdict is excessive and a new trial directed unless plaintiff within fifteen days of notice of entry of the order of this court files a stipulation to reduce the amount of such verdict to $25,000; and if such stipulation is so filed, the judgment and order are affirmed. Foster, P. J., Brewster, Bergan, Halpern and Imrie, JJ., concur,